EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Funk on 5 August 2021.
The application has been amended as follows: 

Claim 1 (currently amended): A watercraft comprising: 
a watercraft body; 
an engine in the watercraft body; 
an upstream exhaust pipe that includes an end portion with an outlet, and that guides exhaust gas from the engine to the end portion; 
a water lock that includes an inner space which houses the end portion and into which the exhaust gas flows from the outlet; 
a downstream exhaust pipe that is connected to the water lock, and that exhausts the exhaust gas from the inner space to an outside of the watercraft body; 
a flow direction diverter including a baffle that blocks the exhaust gas which reaches the end portion to change a flow direction of the exhaust gas at the outlet to a cross direction which intersects a pipe axis of the end portion; 
; and
a bulge provided on an outer peripheral surface of the end portion, and the fastener fastens the baffle to the end portion by being installed to the bulge.  

Claim 13 (currently amended): An exhaust system for a watercraft with an engine, the exhaust system comprising: 
an upstream exhaust pipe that includes an end portion with an outlet, and that guides exhaust gas from the engine to the end portion; 
a water lock that includes an inner space which houses the end portion and into which the exhaust gas flows from the outlet; 
a downstream exhaust pipe that is connected to the water lock, and that exhausts the exhaust gas from the inner space to an outside of a watercraft body; 
a flow direction diverter including a baffle that blocks the exhaust gas which reaches the end portion to change a flow direction of the exhaust gas at the outlet to a cross direction which intersects a pipe axis of the end portion; and 
a fastener that fastens the baffle to the end portion and is installed at a position spaced apart from the outlet in the end portion; and
a bulge provided on an outer peripheral surface of the end portion, and the fastener fastens the baffle to the end portion by being installed to the bulge.  



Claim 22 (canceled)

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-11, 13, 15-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 13, the combinations including a bulge provided on an outer peripheral surface of the end portion, and the fastener fastens the baffle to the end portion by being installed to the bulge in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746